Exhibit 10.1

 

AMENDMENT NO. 2

to

CREDIT AGREEMENT

 

THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”)  is made as of
February 29, 2012, by and among WINMARK CORPORATION, WIRTH BUSINESS
CREDIT, INC., WINMARK CAPITAL CORPORATION and GROW BIZ GAMES, INC. (each of the
foregoing are referred to herein individually as a “Loan Party” and collectively
as the “Loan Parties”), THE PRIVATEBANK AND TRUST COMPANY (the “Administrative
Agent” and a “Lender”), and BMO HARRIS BANK N.A. (formerly known as HARRIS N.A.)
(also a “Lender”).

 

RECITALS:

 

A.                                    The Loan Parties, the Administrative Agent
and the Lenders are parties to that certain Credit Agreement, dated as of
July 13, 2010, as amended prior to the date hereof (the “Credit Agreement”).

 

B.                                    Winmark Corporation has requested an
increase in the Commitments (as defined in the Credit Agreement) pursuant to
Section 2.6 of the Credit Agreement in an aggregate amount of $5,000,000, and
the Lenders are willing to increase their Commitments as provided herein.

 

C.                                    The Loan Parties, the Administrative Agent
and the Lenders desire to further amend the Credit Agreement as provided herein.

 

AGREEMENTS:

 

IN CONSIDERATION of the premises and mutual covenants herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.                                      Definitions.  Capitalized terms not
otherwise defined in this Amendment have the same meanings as set forth in the
Credit Agreement.

 

2.                                      Amendment of Section 1.1.  Section 1.1
of the Credit Agreement is hereby amended by amending and restating the
definition of “Termination Date” appearing in such Section in its entirety to
read as follows:

 

“Termination Date”:  The earlier to occur of (a) February 29, 2016, or (b) such
other date on which the Commitment terminates pursuant to Section 13.

 

1

--------------------------------------------------------------------------------


 

3.                                      Increase in Commitments.  Pursuant to
Section 2.6 of the Credit Agreement, the parties acknowledge and agree that
(i) the Aggregate Commitment shall increase from $30,000,000 to $35,000,000;
(ii) the Commitment of The PrivateBank and Trust Company shall increase from
$17,500,000 to $20,500,000; (iii) the Commitment of BMO Harris Bank N.A. (f/k/a
Harris N.A.) shall increase from $12,500,000 to $14,500,000; and (iii) the
“Increase Effective Date” with respect to the foregoing increases shall be
February 29, 2012.

 

4.                                      Amendment of Schedule 2.1.  Schedule 2.1
of the Credit Agreement is hereby amended in its entirety to read as set forth
in the Schedule 2.1 attached to this Amendment.

 

5.                                      Amendment of Exhibit C.  Exhibit C of
the Credit Agreement is hereby amended in its entirety to read as set forth in
the Exhibit C attached to this Amendment.

 

6.                                      Conditions to Effectiveness.  The
effectiveness of this Amendment is subject to the satisfaction of the following
conditions precedent:

 

(a)                                 The Administrative Agent shall have received
a counterpart signature page to this Amendment, duly executed by the Loan
Parties and the Lenders.

 

(b)                                 Each Lender shall have received a Note, duly
executed by the Loan Parties, in favor of such Lender in the principal amount of
such Lender’s Commitment.

 

(c)                                  The Administrative Agent shall have
received such certificates of good standing, certified organizational documents
and officer’s certificate, in each case respecting the Loan Parties, as the
Administrative Agent may request.

 

7.                                      Representations and Warranties.  To
induce the Administrative Agent and the Lenders to enter into this Amendment,
the Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and the Lenders as follows:

 

(a)                                 The execution, delivery and performance by
the Loan Parties of this Amendment and any other documents required to be
executed and/or delivered by the Loan Parties by the terms of this Amendment
have been duly authorized by all necessary corporate action, do not require any
approval or consent of, or any registration, qualification or filing with, any
government agency or authority or any approval or consent of any other person,
do not and will not conflict with, result in any violation of or constitute any
default under, any provision of the Loan Parties’ organizational documents, any
agreement binding on or applicable to the Loan Parties or any of their property,
or any law or governmental regulation or court decree or order, binding upon or
applicable to the Loan Parties or of any of their property and will not result
in the creation or imposition of any Lien in or on any of their property
pursuant to the provisions of any agreement applicable to the Loan Parties or
any of their property, other than Liens in favor of the Administrative Agent.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Both before and after giving effect to this
Amendment, the representations and warranties contained in the Credit Agreement
are true and correct as of the date hereof, and as of the Increase Effective
Date, as though made on the date hereof, and on the Increase Effective Date,
except to the extent that such representations and warranties relate solely to
an earlier date.

 

(c)                                  There does not exist any Unmatured Event of
Default or Event of Default.

 

8.                                      No Waiver.  This Amendment is not
intended to operate as, and shall not be construed as, a waiver of any Unmatured
Event of Default or Event of Default whether known to the Administrative Agent
and/or the Lenders, or unknown, as to which all rights and remedies of the
Administrative Agent and the Lenders shall remain reserved.

 

9.                                      Binding Nature of Loan Documents.  Each
Loan Party acknowledges and agrees that the terms, conditions and provisions of
the Credit Agreement and of each Loan Document are fully binding and enforceable
agreements, and are not subject to any defense, counterclaim, set off or other
claim of any kind or nature.  Each Loan Party hereby reaffirms and restates its
duties, obligations and liability under the Credit Agreement, as amended hereby,
and each other Loan Document.

 

10.                               Reference to the Loan Documents.  From and
after the date of this Amendment, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Credit Agreement, and each reference to the “Credit Agreement”
or “Agreement”, “thereunder”, “thereof”, “therein” or words of like import
referring to the Credit Agreement in any other Loan Document, shall mean and be
a reference to the Credit Agreement as amended hereby.

 

11.                               Release.  Each Loan Party hereby releases,
acquits, and forever discharges each of the Administrative Agent and the Lenders
and each and every past and present subsidiary, affiliate, stockholder, officer,
director, agent, servant, employee, representative, and attorney of any of them
from any and all claims, causes of action, suits, debts, liens, obligations,
liabilities, demands, losses, costs and expenses (including attorneys’ fees) of
any kind, character, or nature whatsoever, known or unknown, fixed or
contingent, which any Loan Party may have or claim to have now or which may
hereafter arise out of or be connected with any act of commission or omission of
the Administrative Agent and/or the Lenders existing or occurring prior to the
date of this Amendment or any instrument executed prior to the date of this
Amendment including, without limitation, any claims, liabilities or obligations
arising with respect to the indebtedness evidenced by any Loan Document.  The
provisions of this Section shall survive payment of all Obligations and shall be
binding upon the Loan Parties and shall inure to the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns.

 

12.                               Estoppel.  Each Loan Party represents and
warrants that there are no known claims, causes of action, suits, debts, liens,
obligations, liabilities, demands, losses, costs and expenses (including
attorneys’ fees) of any kind, character or nature whatsoever, fixed or

 

3

--------------------------------------------------------------------------------


 

contingent, which any Loan Party may have or claim to have against the
Administrative Agent and/or the Lenders, which might arise out of or be
connected with any act of commission or omission of the Administrative Agent
and/or the Lenders existing or occurring on or prior to the date of this
Amendment, including, without limitation, any claims, liabilities or obligations
arising with respect to the indebtedness evidenced by any Loan Document.

 

13.                               Expenses.  Without in any way limiting the
generality of Section 16.5 of the Credit Agreement, the Loan Parties, jointly
and severally, hereby agree to pay to the Administrative Agent all of the
Administrative Agent’s reasonable legal fees and expenses incurred in connection
with this Amendment, the Credit Agreement and/or any other Loan Document, which
amount shall be due and payable upon execution of this Amendment.

 

14.                               Captions.  The captions or headings herein are
for convenience only and in no way define, limit or describe the scope or intent
of any provision of this Amendment.

 

15.                               Counterparts.  This Amendment may be executed
in any number of counterparts, each of which shall be deemed an original, but
all of which shall constitute one and the same instrument.  Any executed
counterpart of this Amendment delivered by facsimile or other electronic
transmission to a party hereto shall constitute an original counterpart of this
Amendment.

 

16.                               No Other Modification.  Except as expressly
amended by the terms of this Amendment, all other terms of the Credit Agreement
shall remain unchanged and in full force and effect.

 

[The signature pages follow.]

 

4

--------------------------------------------------------------------------------


 

THE PARTIES HAVE EXECUTED this Amendment No. 2 to Credit Agreement in the manner
appropriate to each as of the date and year first above written.

 

LOAN PARTIES:

 

 

WINMARK CORPORATION

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

Name:

Brett D. Heffes

 

Title:

President

 

 

 

 

 

WIRTH BUSINESS CREDIT, INC.

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

Name:

Brett D. Heffes

 

Title:

Treasurer

 

 

 

 

 

WINMARK CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

Name:

Brett D. Heffes

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

GROW BIZ GAMES, INC.

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

Name:

Brett D. Heffes

 

Title:

Treasurer

 

(Signatures continue on next page.)

 

5

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT AND A LENDER:

 

 

THE PRIVATEBANK AND TRUST COMPANY

 

 

 

 

 

By:

/s/ John Falb

 

Name:

John Falb

 

Title:

Managing Director

 

 

 

 

A LENDER:

BMO HARRIS BANK N.A. (f/k/a Harris N.A.)

 

 

 

 

 

By:

/s/ Andrew K. Peterson

 

Name:

Andrew K. Peterson

 

Title:

Senior Vice President

 

6

--------------------------------------------------------------------------------


 

SCHEDULE 2.1

 

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

 

 

 

 

Applicable

 

Lender

 

Commitment

 

Percentage

 

 

 

 

 

 

 

The PrivateBank and Trust Company

 

$

20,500,000

 

58.57142857

%

BMO Harris Bank N.A.

 

$

14,500,000

 

41.42857143

%

 

 

 

 

 

 

Total

 

$

35,000,000

 

100.00

%

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF BORROWING BASE CERTIFICATE

 

To:                             The PrivateBank and Trust Company (the
“Administrative Agent”) and the Lenders referred to below

 

Please refer to the Credit Agreement dated as of July 13, 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Winmark Corporation (the “Company”) and its subsidiaries
(together with the Company, the “Loan Parties”), each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), THE
PRIVATEBANK AND TRUST COMPANY (“PrivateBank”), as a Lender and as Administrative
Agent for the Lenders.  Capitalized terms used but not otherwise defined herein
shall have the same meanings herein as in the Credit Agreement.

 

The Company hereby certifies and warrants to the Administrative Agent and the
Lenders that at the close of business on                     ,          (the
“Calculation Date”), the Borrowing Base was $                    , computed as
set forth on the schedule attached hereto.

 

Attached hereto is an aging of the Loan Parties’ lease receivables as of the
date hereof.

 

The Company has caused this Certificate to be executed and delivered by its
officer thereunto duly authorized on                     , 20    .

 

 

WINMARK CORPORATION

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-1

--------------------------------------------------------------------------------


 

SCHEDULE TO BORROWING BASE CERTIFICATE

Dated as of [                          ]

 

A.

Availability Created by Eligible Leased Assets

 

 

 

 

 

 

 

 

 

Net book value of Eligible Leased Assets

 

$

 

 

 

Advance rate

 

90

%

 

 

 

 

 

 

Availability created by Eligible Leases

 

$

 

 

 

 

 

 

 

B.

Availability created by EBITDA of franchising and corporate segments

 

 

 

 

 

 

 

 

 

TTM EBITDA of franchising segment

 

$

 

 

 

TTM EBITDA of corporate segment

 

$

 

 

 

Total

 

$

 

 

 

Advance rate

 

200

%

 

Availability created by EBITDA of franchising and corporate segments

 

$

 

 

 

 

 

 

Total Availability: A+B (not to exceed $35,000,000)

 

$

 

 

 

 

 

 

Less Outstandings:

 

$

 

 

 

 

 

 

Excess Availability

 

$

 

 

 

C-2

--------------------------------------------------------------------------------


 

REVOLVING NOTE

 

$20,500,000

February 29, 2012

 

Minneapolis, Minnesota

 

The undersigned, jointly and severally, for value received, promise to pay to
the order of THE PRIVATEBANK AND TRUST COMPANY, an Illinois bank and trust
company (the “Lender”), at the Administrative Agent’s Office (as defined in the
Credit Agreement referred to below), the principal sum of Twenty Million Five
Hundred Thousand Dollars ($20,500,000) or the aggregate unpaid amount of all
Loans made to the undersigned by the Lender pursuant to the Credit Agreement (as
shown on the schedule attached hereto (and any continuation thereof) or in the
records of the Lender), such principal amount to be payable on the dates set
forth in the Credit Agreement.

 

The undersigned, jointly and severally, further promise to pay interest on the
unpaid principal amount of each Loan from the date of such Loan until such Loan
is paid in full, payable at the rate(s) and at the time(s) set forth in the
Credit Agreement.  Payments of both principal and interest are to be made in
lawful money of the United States of America.

 

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Credit Agreement, dated as of July 13, 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms not otherwise defined herein are used herein as defined in the
Credit Agreement), among the undersigned, The PrivateBank and Trust Company as
Administrative Agent for the lenders, certain other lenders party thereto and
the Lender, to which Credit Agreement reference is hereby made for a statement
of the terms and provisions under which this Note may or must be paid prior to
its due date or its due date accelerated.

 

The undersigned, jointly and severally, agree to pay all costs of collection,
including attorneys’ fees, in the event this Note is not paid when due.  This
Note is being delivered in, and shall be governed by, the laws of the State of
Minnesota.  Presentment or other demand for payment, notice of dishonor and
protest are expressly waived.

 

This Note amends and restates in it entirety that certain Revolving Note, dated
as of October 19, 2010, in the original principal amount of $17,500,000 payable
to the Lender (the “Prior Note”), and is issued in substitution for and
replacement of, but not in payment of, the Prior Note.

 

[The signature page follows.]

 

1

--------------------------------------------------------------------------------


 

[Signature page to $20,500,000 Revolving Note payable

to The PrivateBank and Trust Company]

 

 

WINMARK CORPORATION

 

GROW BIZ GAMES, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

By:

/s/ Brett D. Heffes

Name:

Brett D. Heffes

 

Name:

Brett D. Heffes

Title:

President

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

WIRTH BUSINESS CREDIT, INC.

 

WINMARK CAPITAL CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

By:

/s/ Brett D. Heffes

Name:

Brett D. Heffes

 

Name:

Brett D. Heffes

Title:

Treasurer

 

Title:

Chief Financial Officer and Treasurer

 

2

--------------------------------------------------------------------------------


 

REVOLVING NOTE

 

$14,500,000

February 29, 2012

 

Minneapolis, Minnesota

 

The undersigned, jointly and severally, for value received, promise to pay to
the order of BMO HARRIS BANK N.A. (f/k/a HARRIS N.A.), a national banking
association (the “Lender”), at the Administrative Agent’s Office (as defined in
the Credit Agreement referred to below), the principal sum of Fourteen Million
Five Hundred Thousand Dollars ($14,500,000) or the aggregate unpaid amount of
all Loans made to the undersigned by the Lender pursuant to the Credit Agreement
(as shown on the schedule attached hereto (and any continuation thereof) or in
the records of the Lender), such principal amount to be payable on the dates set
forth in the Credit Agreement.

 

The undersigned, jointly and severally, further promise to pay interest on the
unpaid principal amount of each Loan from the date of such Loan until such Loan
is paid in full, payable at the rate(s) and at the time(s) set forth in the
Credit Agreement.  Payments of both principal and interest are to be made in
lawful money of the United States of America.

 

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Credit Agreement, dated as of July 13, 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms not otherwise defined herein are used herein as defined in the
Credit Agreement), among the undersigned, The PrivateBank and Trust Company as
Administrative Agent for the lenders, certain other lenders party thereto and
the Lender, to which Credit Agreement reference is hereby made for a statement
of the terms and provisions under which this Note may or must be paid prior to
its due date or its due date accelerated.

 

The undersigned, jointly and severally, agree to pay all costs of collection,
including attorneys’ fees, in the event this Note is not paid when due.  This
Note is being delivered in, and shall be governed by, the laws of the State of
Minnesota.  Presentment or other demand for payment, notice of dishonor and
protest are expressly waived.

 

This Note amends and restates in it entirety that certain Revolving Note, dated
as of October 19, 2010, in the original principal amount of $12,500,000 payable
to the Lender (the “Prior Note”), and is issued in substitution for and
replacement of, but not in payment of, the Prior Note.

 

[The signature page follows.]

 

1

--------------------------------------------------------------------------------


 

[Signature page to $14,500,000 Revolving Note payable

to BMO Harris Bank N.A.]

 

 

WINMARK CORPORATION

GROW BIZ GAMES, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/  Brett D. Heffes

 

By:

/s/  Brett D. Heffes

Name:

Brett D. Heffes

 

Name:

Brett D. Heffes

Title:

President

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

WIRTH BUSINESS CREDIT, INC.

 

WINMARK CAPITAL CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/  Brett D. Heffes

 

By:

/s/  Brett D. Heffes

Name:

Brett D. Heffes

 

Name:

Brett D. Heffes

Title:

Treasurer

 

Title:

Chief Financial Officer and Treasurer

 

2

--------------------------------------------------------------------------------